tNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Minor informality Objections:
	Applicant’s amendment to the claims has overcome/rendered mute the previously indicated minor informalities.
112(f):
	Applicant’s amendment have overcome/rendered mute the previous 112(f) interpretations
112(b):
	Applicant’s amendment to claim 5 has overcome/rendered mute the previous 112(b) rejection.
101:
	The previously indicated 101 rejections have been overcome/rendered mute by the amendments.
102/103:
	Applicant’s amendment to the independent claims have overcome the previous 103 rejections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered applicant’s amended independent claims has rendered mute the previous rejections. The previously cited 
Allowable Subject Matter
Claims 1-7, 8-14, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-7, and 15-20, no prior art found taught or suggested the creation of a map based on “relative trajectories, the distances, and the relative orientations” and then using the map and relative trajectories to determine a decision for the vehicle; while prior art was found that would teach some of these aspects used in making a map, such as using distances no prior art was found that taught all three or would suggest that the three should be used together to make/be depicted in a map.
Regarding Claims 8-14, no prior art was found that taught or suggested providing “information indicating the decision and one or more historical decisions, associated with but different from the decision, for a particular period of time”. Prior art was found that taught making decisions based historical information, or comparing a current decision with past decisions, no teachings for the displaying/providing for display of a current and previous decision(s) for a time frame/interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferguson et al, US9248834, “Predicting Trajectories of Objects Based on Contextual Information”; Kazemi et al, US20190066506, “Autonomous Vehicles Featuring Vehicle Intention System”; 
Ferguson et al teaches an autonomous vehicle control system. Includes the prediction of and mapping of an environment which uses headings and distances. While the trajectories of other objects are predicted, no mention of a “relative” trajectory between the two being used/calculated.
Kazemi et al teaches an autonomous vehicle includes map data of other vehicles distances, orientations and trajectories, no teaching for “relative” trajectories with the other parameters being calculated into/depicted in the map.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661